DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/07/2021 has been considered and entered.  The response was considered over the rejection in view of Kim et al. (KR 20140121173) and Wang et al. (CN1087364) but was not found to be persuasive.  Therefore, the previous rejections are maintained.  The rejections in view of Janowicz et al. (US 2015/0361317) and Wang et al. (CN1087364) are overcome by the amendment which are hereby withdrawn.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 – 10, 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim et al. (KR 20140121173) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (KR 20140121173) in view of Wang et al (CN1087364).  The KR document is published in English as Yoon et al. (US 2016/0152868) which is relied upon for making the rejections.
In regards to claim 1, Yoon teaches adhesive composition for touch panel (title).  The composition comprises a hydrophilic functional group-containing monomer which is selected from hydroxyl group-containing monomer, carboxylic monomer such as methyl methacrylate, isobornyl methacrylate and combinations, sulfonic monomer, glycidyl monomer and combinations [0008, 0009 and 0013].  A polymer is formed from a (meth)acrylic ester based monomer such as one or more C1-C14 alkyl (meth) acrylate and the hydrophilic monomer [0011 – 0013].  The composition can also comprise an adhesion promoter such as polybutene (i.e., non-reactive polymer according to limitation (b)(i) of the claim. In Example 1, the composition comprises isonorbornyl methacrylate (i.e., cycloalkyl methacrylate according to the first monomeric unit of the claim), 2-ethylhexyl acrylate (according to first monomeric unit of the claim), hydroxyethyl acrylate (according to second monomeric unit of the claim), and toluene solvent, the composition which when cured forms an adhesive film [0069].
In regards to claim 3, Yoon teaches the composition which comprises isonorbonyl methacrylate which is a cycloalkyl (meth) acrylate.
In regards to claim 4, Yoon teaches the composition, wherein in the isonorbornyl and 2-ethylhexyl (meth) acrylate combined at 82% by weight of the copolymer which provides the amounts of the first monomeric unit of the claim (Example 1).
In regards to claim 5, Yoon teaches the composition having the claimed limitation as previously stated.
In regards to claim 6, Yoon teaches the composition having the carbyoxyl and/or hydroxyl group containing monomer as previously stated.
In regards to claim 7, Yoon teaches the composition having the hydroxyethyl acrylate present at 18% according to the amount of the second monomeric unit of the claim (Example 1).
In regards to claim 8, Yoon teaches the composition which can comprise additional one or more C1-C14 (meth) acrylate monomer.
In regards to claims 9, 10, Yoon teaches the composition having the claimed limitations.
In regards to claim 23, Yoon teaches the composition having the copolymer and the non-reactive polyolefin and thus would be expected to provide the same function as partial encapsulation as claimed.
Claim(s) 1, 3 – 9, 21 – 23, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ishikura et al. (US 2015/0037591) or, in the alternative, under 35 U.S.C. 103 as obvious over Ishikura et al. (US 2015/0037591)
In regards to claims 1, Ishikura teaches coating film and coated article, wherein the composition is a primer composition X and an aqueous solvent colored composition Y which can be cured (abstract).  The aqueous colored composition thus comprises hydrophobic solvent according to limitation c of the claim [0286].  The aqueous composition Y comprises a hydroxyl-containing resin A) and a blocked polyisocyanate B) [0066].  The hydroxyl-containing resin A can be an acrylic resin which is a copolymer of hydroxyl-containing polymerizable unsaturated monomer (a1) and a polymerizable unsaturated monomer (a2), wherein a2 includes (meth) acrylates such as isobonyl (meth) acrylate which is a cycloalkyl (meth)acrylate according to the first constitutional monomer of the claim, and a1 which is a hydroxyl-containing group provides the second constitutional monomer according to limitation a) of the claim [0075 – 0079].  The blocked polyisocyanate B is a reaction product of an isocyanate and a secondary alcohol (hydroxyl containing group) which meets the limitation (b)(ii) of the claim [0175].  Thus, the composition of the claim is quickly envisaged from the list of alternatives or is at least obvious. 
In regards to claim 3, Ishikura teaches the composition comprising the cycloalkyl (meth)acrylate as previously stated.
In regards to claim 4, Ishikura teaches the composition comprising the hydroxyl-containing monomers at from about 0.5 to about 50% or from about 1.5 to about 30% in the polymer, thus providing the balance of the monomers a2 at from 50% to about 99.5% according 
In regards to claim 5, Ishikura teaches the composition having the isobornyl (meth)acrylate as previously stated.
In regards to claim 6, Ishikura teaches the composition comprising hydroxyl group in the second monomeric unit as previously stated.
In regards to claim 7, Ishikura teaches the composition comprising from 0.5 to 50% or from about 1.5 to about 30% of the hydroxyl-containing monomers according to the limitation of the second monomeric unit.
In regards to claim 8, Ishikura teaches the composition wherein the copolymer can further comprise combinations with other monomers such as C1 to C4 (meth) acrylates such as methyl (meth) acrylate, ethyl (meth) acrylate, propyl (meth) acrylate, butyl (meth) acrylate [0077, 0078].
In regards to claim 9, Ishikura teaches the composition wherein the other monomers such as methyl (meth)acrylate can be present within the amounts for the 50% to 99.5% when combined with the isobornyl (meth)acrylate, thus allow for their presence alone to be present within the claimed range.
In regards to claim 21, Ishikura teaches the composition having the claimed compounds of the dependent claims as discussed above and thus appears to provide the single reactive component of the claim.
In regards to claim 22, Ishikura teaches the composition which can comprise the component bii of the claims as previously stated.  Claim 22 does not require the presence of the non-reactive adhesion promoter (as in claim 10) but merely recites the useful promoter is halogenated polyolefin when such is used.
In regards to claim 23, Ishikura teaches the composition comprising the reactive adhesion promoter.  The claim does not require the presence of the non-reactive promoter but only requires that when such is present it provides the function that it is partially encapsulated by the random copolymer.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that the compositions of Janowicz et al. (US 2015/0361317) and Wang et al. (CN1087364) are dissimilar and thus are not combinable.  The argument is moot as the rejections have been withdrawn.
Applicants argue Kim fails to teach the composition having the first and second component reaction mixture according to the limitation of claim 2 now cancelled.  The argument is not persuasive.
The claims as amended allows for the alternative of the non-reactive adhesion promoter or the first and second component reaction mixtures, unlike in the previously recited claim 2 that required the first and second component reaction mixture alone.  Since the non-reactive adhesion promoter is taught, Kim provides the claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771